Case 2:16-cr-20069-SFC-DRG ECF No. 49 filed 05/27/20                  PageID.184      Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                           Criminal Case No. 16-20069

Trey Roberson,                               Sean F. Cox
                                             United States District Court Judge
      Defendant.
___________________________/

                     OPINION & ORDER DENYING
     DEFENDANT’S MOTION FOR REVOCATION OF ORDER OF DETENTION
                      AND REQUEST FOR BOND

       Defendant Trey Roberson (“Roberson”) recently pleaded guilty to several supervised

release violations and is awaiting sentencing, which is currently scheduled for June 10, 2020.

The matter is before the Court on Roberson’s motion asking the Court to release him on bond

pending sentencing. The parties have briefed the issues. The Court concludes that a hearing on

this motion is not necessary and orders that the motion will be decided upon the briefs. For the

reasons set forth below, the Court denies the motion.

                                        BACKGROUND

       After serving a 33-month sentence for a conviction for being a felon in possession of a

firearm, Roberson began serving a two-year term of supervised release on July 6, 2018.

       Since the onset of that term of supervision, Roberson absconded on several occasions and

failed to report to his probation officer as instructed. On February 13, 2019, a supervised release

violation hearing was held and Roberson’s term of supervised release was revoked. Roberson

was sentenced to time served, followed by two-years of supervised release with all original

conditions remaining in effect.
Case 2:16-cr-20069-SFC-DRG ECF No. 49 filed 05/27/20                   PageID.185       Page 2 of 4



        Roberson began his second term of supervised release on February 13, 2019. Shortly

thereafter, Roberson traveled without permission to another state for a period of time, before

returning and failing to report to his probation officer as instructed. Roberson tested positive for

numerous illegal substances and involved himself in new criminal activity while on supervised

release. Violation number five was for the violation of standard condition 11, the “defendant

shall notify the probation officer within seventy-two hours of being arrested or questioned by a

law enforcement officer.” During his second term of supervised release, Roberson was charged

with Assault with Intent to Do Great Bodily Harm by Strangulation and Interfering with

Electronic Communications in the city of Ypsilanti, Michigan and failed to report that to his

probation officer. Roberson absconded but was ultimately arrested by the United States

Marshals.

        On March 5, 2020, Roberson appeared before Magistrate Judge Elizabeth Stafford on the

Violation Petition. Roberson consented to detention at that time.

        On May 15, 2020, this Court held a hearing regarding the violations. Roberson admitted

responsibility for violations one through five. This Court scheduled his sentencing for June 10,

2020.

        On May 15, 2020, Roberson filed a “Motion For Revocation Of Order Of Detention And

Request For Bond” (ECF No.46) wherein he asks the Court to revoke the detention order and

release him on bond until his sentencing. Roberson’s motion states that his cousin recently

passed away and that he would like to attend the funeral, to be held the weekend of May 16-17th.

Roberson states that even if he is “unable to be released in time to attend the funeral, his family

would like him to be with them to grieve as soon as possible.” (Def.’s Br. at 2). The motion


                                                 2
Case 2:16-cr-20069-SFC-DRG ECF No. 49 filed 05/27/20                   PageID.186      Page 3 of 4



further states:

        In addition, Mr. Roberson and his mother indicated to Counsel that the mother of
        Defendant’s youngest daughter has fallen ill recently, possibly with Covid-19.
        The family is concerned about who would care for their 8 month old daughter if
        she has to be hospitalized. Defendant is a father to five young children, who he
        supports and cares for, and he is concerned about their well-being since he has
        been incarcerated.

(Def.’s Br. at 2). Roberson states that “[i]f released pending his Sentencing on June 10th, Mr.

Roberson would reside with his grandparents in Ypsilanti, along with two of his young

children.” (Id. at 5). The Government opposes Roberson’s motion.

                                           ANALYSIS

        The provisions of 18 U.S.C. § 3143 govern the “Release or detention of a defendant

pending sentence or appeal.” Because Roberson is awaiting sentencing for the supervised

release violations, his request for release is governed by 18 U.S.C. § 3143(a)(1) which provides

that “the judicial officer shall order that a person who has been found guilty of an offense and

who is awaiting imposition or execution of sentence . . . be detained, unless the judicial officer

finds by clear and convincing evidence that the person is not likely to flee or pose a danger to the

safety of any person or the community if released . . .” 18 U.S.C. § 3143(a)(1). Thus, “[r]elease

is no longer favored once guilt of a crime has been established” and “Section 3143(a)(1) creates

a presumption against release which the defendant must overcome.” United States v. Bowman,

98 F.3d 1343 (6th Cir. 1996) (Citing United States v. Vance, 851 F.2d 166, 170 (6th Cir. 1988)).

        Here, the Government notes that the underlying offense in this case was Roberson’s

twelfth criminal conviction, despite Roberson being just 23 years old. The Government asserts

that while Roberson’s family circumstances are unfortunate, his “total disregard for complying

with or even attempting to comply with this Court’s terms of supervised release, coupled with

                                                 3
Case 2:16-cr-20069-SFC-DRG ECF No. 49 filed 05/27/20                  PageID.187       Page 4 of 4



his significant criminal history, compel the conclusion that he has not demonstrated by clear and

convincing evidence that he is not likely to flee or pose a danger to the safety of any other person

or the community if released on bond.” (Govt.’s Br. at 6-7).

       The Court agrees with the Government that Roberson has not met his burden of

establishing by clear and convincing evidence that he is not likely to flee or pose a danger to the

community if released on bond. To the contrary, this Court concludes that Roberson poses both

a danger to the community and is a flight risk.

                                   CONCLUSION & ORDER

       For all of these reasons, IT IS ORDERED that Roberson’s motion seeking release

pending sentencing is DENIED.

       IT IS SO ORDERED.
                                              s/Sean F. Cox
                                              Sean F. Cox
Dated: May 27, 2020                           United States District Judge




                                                  4
